Title: From John Adams to John Jay, 17 August 1782
From: Adams, John
To: Jay, John



The Hague August 17. 1782
Sir

The States General have chosen Mr Brantzen Minister to negotiate for Peace. Yesterday he did me the honour to dine with me. He is represented to me to be a good Man and well fixed in the true System. I have very authentic Information that his Instructions will be such as France and America as well as his own Country ought to wish them.
I have Letters from Boston 17 June—grand Rejoicings on the Birth of the Daughin, every where. The States giving Strong Instructions to their Delegates in Congress, to consent to no Peace Short of Independence, and without Concert with France. The offers by Carlton are highly resented, taken much worse from the present Ministry than they would have been from the former. The Instructions from the States to Congress are to resent as an Insult every offer, which implys a deviation from their Treaties, or the Smallest Violation of their Faith.
I am promised tomorrow a Copy of Mr Fitzherberts Commission. I wish to know whether You or the Dr have had any Conferences with him, and what passed; we are told of a Mr Vaughan and Mr oswald at Paris. Have they any Powers and What?
This will be delivered you by Mr Barclay the Consul, a worthy Man whom I beg Leave to Introduce to you.

With great Regard I have the Honour to be, Sir, your most obedient servant
J. Adams


N. B. Mr Brantzen told me, he should go home to Guilder land for 8 days then return here for 8 or 10 days more: so that it will be three Weeks perhaps before he Setts out, on his Journey to Paris.

